Citation Nr: 1624953	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  04-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches, to include migraine headaches.  

2.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides. 

3.  Entitlement to service connection for a urinary disability, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1968.  He served in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Montgomery, Alabama, Regional Office (RO).

In July 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for headaches, and remanded the remaining issues to the RO for additional action.  The Board again remanded the Veteran's appeals to the RO in January 2013, July 2013 and January 2015.  

In January 2015, the Board issued a decision dismissing several claims that the Veteran withdrew.  The Board remanded the claims listed on the cover page of this decision to afford the Veteran a hearing before the Board.  

In October 2015, the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the issues on appeal to afford the Veteran a hearing before the Board.  However, previously, in July 2013, the Board remanded the issues to afford the Veteran VA examinations to address these claims.  Following the Board's remand, the AOJ scheduled the Veteran for VA examinations.  However, those examinations were cancelled by the AOJ when the Veteran withdrew his other claims, with the AOJ apparently interpreting the withdrawal to extend to all of his claims, which is not the case.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271. While the Board regrets additional delay in this case, the matter must be remanded to attempt to afford the Veteran VA examinations to address his claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination for compensation purposes in order to determine the current nature and etiology of the migraine. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should advance an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's migraine had its onset during active service; is etiologically related to his inservice headaches, combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.
All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Schedule the Veteran for a VA dermatological examination for compensation purposes in order to determine the current nature and etiology of the Veteran's claimed skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should advance an opinion as to whether it is at least as likely as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.
A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA urological examination for compensation purposes in order to determine the current nature and etiology of the Veteran's claimed urinary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should advance an opinion as to whether it is at least as likely as likely as not (i.e., probability of 50 percent or more) that any identified urinary disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Then readjudicate the Veteran's appeal.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




